fiffAPMAH. O. J.
Both of the rulings in respect to the award were correct. By the terms of the eleventh article, an award made in pursuance of it, in order to be binding, must be in writing ; and this fact sustains the first ruling. All that the plaintiff had a right to ask beyond this was the second ruling given, namely, that if there was a voluntary reference of the matter to these, persons merely as arbitrators, so made by the parties, with no reference to their action in any official capacity under the regulations of the association, then, if they duly heard the parties, and made the award, and notified the parties thereof, the award would be binding. The finding for the defendant implies that there was no such voluntary reference or award without regard to the official character of the referees.

Exceptions overruled.